Per Curiam.
The only question is whether the evidence presented a case for the jury. There was a motion to nonsuit, and one to direct, on the grounds that there was no evidence of negligence and that plaintiff was conclusively shown guilty of contributory negligence.
*287According to the testimony for plaintiff, he drove his car up Belmont avenue ahead of defendant’s trolley car and came to a standstill preparatory to backing into a parking space, and that while so standing, defendant’s car ran into the rear of plaintiff’s ear, though the tail light was shining.
Of course, the jury should have believed the testimony of other witnesses and have taken a different view of the facts, but in such a general situation as that indicated above, it is difficult to see how any court can properly say there was no question of negligence or contributory negligence for a jury to pass upon.
The judgment is affirmed, with costs.